DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-15, is/are filed on 4/6/2022 are currently pending. Claim(s) 1-15 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "flexible portion" in claim(s) 4 is a relative term which renders the claim indefinite.  The term " flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what level of rigidity is covered by “flexible.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 8-14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wilhelm (DE 4430341 A1).

    PNG
    media_image1.png
    723
    497
    media_image1.png
    Greyscale

Regarding claim 1, Wilhelm teaches a filtration system, the filtration system comprising: a filter housing (1) comprising a base (11) and a cover (12) removably coupled to the base, the cover comprising a retainer (13);  a drain (16) defined in the base; and a filter cartridge (20) having a longitudinal axis and being configured to be movable between an installed position within the filter housing when the cover is coupled to the base and an uninstalled position  when the cover is decoupled from the base, the filter cartridge comprising: a top endplate (21) comprising at least one protrusion (25) extending upwardly away from the top endplate, the at least one protrusion including a tab (see the radial extending portion of 25) extending radially outward from the at least one protrusion and structured to interact with the retainer to removably couple the filter cartridge to the cover; a bottom endplate (22), the bottom endplate configured to close the drain when the filter cartridge is in the installed position (intended use); and a filter media (23) extending axially between the top endplate and the bottom endplate.  
Regarding claim 2, Wilhelm teaches wherein the  at least one protrusion comprises four protrusions (fig. 8, at least four can be envisaged) extending upwardly away from the top endplate, wherein each of the  four protrusions are structured to interact with the retainer to removably couple the filter cartridge to the cover, and wherein the four protrusions are circumferentially spaced apart about the longitudinal axis (fig. 8).  
Regarding claim 3, Wilhelm teaches wherein the base of the filter housing defines an inlet (14), and an outlet (31) in fluid communication with the inlet, , wherein during operation of the filtration system, fluid flows in a first flow path from the inlet, into the filter cartridge, and to the outlet (intended use).  
Regarding claim 4, Wilhelm teaches wherein the bottom endplate comprises a flexible portion (24 – sealing ring); wherein the drain  is configured to be pen  when the filter cartridge is in the uninstalled position,   (intended use).  
Regarding claim 5, Wilhelm teaches further comprising a pressure bypass valve positioned in the base and movable between a first position restricting flow and a second position permitting flow, wherein in the second position, the pressure bypass valve provides a secondary flow path through the filter housing without passing through the filter cartridge, the pressure bypass valve moving to the second position when a threshold fluid pressure is reached within the filter cartridge (claim 21).  
Regarding claim 8, Wilhelm teaches wherein the tab interacts with the retainer by engaging and at least partially overlapping the retainer to create a removable coupling between the filter cartridge and the cover (i.e. latches, fig. 8).  
Claim(s) 1-4, 8-14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Richard (WO 2013079172 A1).
[AltContent: connector][AltContent: textbox (Drain)]
    PNG
    media_image2.png
    759
    477
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    902
    663
    media_image3.png
    Greyscale

Regarding claim 1, Richard teaches filtration system, the filtration system comprising: a filter housing (1) comprising a base  (bottom portion) and a cover (7) removably coupled to the base, the cover comprising a retainer (bottom vertical projection); a drain (see fig. above) and a filter cartridge (13) having a longitudinal axis and being movable between an installed position within the filter housing and an uninstalled position outside the filter housing, the filter cartridge comprising: a top endplate (29) comprising at least one protrusion extending upwardly away from the top endplate, the at least one protrusion including a tab (fig. 3) extending radially outward from the protrusion and structured to interact with the retainer to removably couple the filter cartridge to the cover; a bottom endplate (31); and a filter media (39) extending axially between the top endplate and the bottom endplate (p. 2-4).
Regarding claim 2, Richard teaches wherein the top endplate comprises four protrusions extending upwardly away from the top endplate, each protrusion including a tab extending radially outward from the protrusion, wherein each of the tabs are structured to interact with the retainer to removably couple the filter cartridge to the cover, and wherein the four protrusions are circumferentially spaced apart about the longitudinal axis (fig. 3).
Regarding claim 3, Richard teaches wherein the base of filter housing defines an inlet, an outlet in fluid communication with the inlet, and a drain, wherein during operation of the filtration system, fluid flows in a first flow path from the inlet, into the filter cartridge, and to the outlet (the reference mentions item 23 to be an outlet and having an invisible inlet behind it).
Regarding claim 4, Richard teaches further comprising a drain assembly (19, 21) within the drain (21) that is movable between a closed position and an open position, wherein the drain assembly is in the open position when the filter cartridge is in the uninstalled position, and wherein the drain assembly is in the closed position when the filter cartridge is in the installed position.
Regarding claim 8, Richard teaches wherein the tab interacts with the retainer by engaging and at least partially overlapping the retainer to create a removable coupling between the filter cartridge and the cover (fig. 3).
Regarding claim 9, Richard teaches further comprising a pipe (15) coupled to the base and configured to be at least partially received by the filter cartridge when the filter cartridge is in the installed position.
Regarding claim 10, Richard teaches filtration system, the filtration system comprising: a filter housing (1) comprising a base  (bottom portion) and a cover (7) removably coupled to the base, the cover comprising a retainer (bottom vertical projection); and a filter cartridge (13) having a longitudinal axis and being movable between an installed position within the filter housing and an uninstalled position outside the filter housing, the filter cartridge comprising: a top endplate (29) comprising at least one protrusion extending upwardly away from the top endplate, the at least one protrusion including a tab (fig. 3) extending radially outward from the protrusion and structured to interact with the retainer to removably couple the filter cartridge to the cover; a bottom endplate (31); the bottom endplate comprising a flexible portion and defining a filter outlet opening (47); and a filter media (39) extending axially between the top endplate and the bottom endplate; and a pipe (15) coupled to the base, the pipe extending into the filter outlet opening and toward the top endplate when the filter cartridge is in the installed position to define a portion of a fluid flow path between the inlet and the outlet.
Regarding claim 11, Richard teaches wherein the pipe is received by the filter outlet opening such that the pipe extends along the longitudinal axis and is located within the filter media, and wherein the pipe fluidly couples an interior of the filter media to the outlet (fig. 1).
Regarding claim 12, Richard teaches wherein the pipe is received by the filter outlet opening such that an inlet opening of the pipe is located proximate the top endplate, and wherein the fluid flow path extends from the inlet, to the inlet opening of the pipe, to the outlet (fig. 1).
Regarding claim 13, Richard teaches wherein the top endplate comprises four protrusions extending upwardly away from the top endplate, wherein the four protrusions are circumferentially spaced about the longitudinal axis (fig. 3).
Regarding claim 14, Richard teaches wherein the cover comprises a cup structured to retain fluid when the cover is inverted (fig. 1).
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as obvious over Richard (WO 2013079172 A1).
Regarding claim 5, Richard does not teach a pressure bypass valve positioned in the base. However it is very common in the art to have a bypass valve to prevent operation in high pressure environments that may damage the filter. For example, at least US 20140284263 A1 teaches that the filter can have drain assembly (30) that has a drain valve (34) that can be adjusted to open and close manually or automatically to remove unwanted fluid in the filter. Therefore It would have been obvious to one of ordinary skill to have incorporated the teachings of US ‘263 for the aforesaid advantages. 
Regarding claim 15, Richard does not teach the cover further comprises a hex drive extending upwardly away from the cover. However, this mere engineering design of attaching a cap/cover to a filter. At least WO 9722396 A1, EP 1099462 A1, or US 20010037971 A1 disclose this design. It would have been obvious to one of ordinary skill to have to incorporate a well-known design for the purpose of securing the cover to the filter housing. 
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard (WO 2013079172 A1) in view of Rathod (US 9186602 B2).
Regarding claims 6-7, Richard does not teach a cylindrically shaped sleeve. Rathod teaches a generally cylindrical housing body (100) joined at opposite ends thereof to said first and second housing end caps (14 and 16). Such allows to provide structural support for the filtration media (30). It would have been obvious to one of ordinary skill to have incorporated the teachings of Rathod into Richard for the aforesaid advantage. One of ordinary skill would have further optimized width of the gap to balance the flow rate and filtration, these merely matter of scaling and sizing and within the knowledge any skilled person in the art. Additionally, US 5462675 A teaches the gap is a results-effective variable that affects the pressure and flow distribution (C5/5-45). Therefore, at the time the invention it would have been obvious to one of ordinary skill in the art to select the claimed gap range because US 5462675 A teaches the gap is a results-effective variable. See MPEP 2144.05 II, A & B. Further, a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhem (DE 4430341 A1) in view of Rathod (US 9186602 B2).
Regarding claims 6-7, Wilhellm does not teach a cylindrically shaped sleeve. Rathod teaches a generally cylindrical housing body (100) joined at opposite ends thereof to said first and second housing end caps (14 and 16). Such allows to provide structural support for the filtration media (30). It would have been obvious to one of ordinary skill to have incorporated the teachings of Rathod into Richard for the aforesaid advantage. One of ordinary skill would have further optimized width of the gap to balance the flow rate and filtration, these merely matter of scaling and sizing and within the knowledge any skilled person in the art. Additionally, US 5462675 A teaches the gap is a results-effective variable that affects the pressure and flow distribution (C5/5-45). Therefore, at the time the invention it would have been obvious to one of ordinary skill in the art to select the claimed gap range because US 5462675 A teaches the gap is a results-effective variable. See MPEP 2144.05 II, A & B. Further, a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhem (DE 4430341 A1).
Regarding claim 9, it would have been implied/envisaged that is a pipe coupled to the base and configured to be at least partially received by the filter cartridge when the filter cartridge is in the installed position. Alternatively, it would have been obvious to one of ordinary skill to have to have used a pipe to distribute fluid from the inlet and outlet of the filter assembly.  
Regarding claims 10-12, Wilhem teaches a filtration system, the filtration system comprising: a filter housing (1) comprising a base (11) and a cover (12) removably coupled to the base, the base comprising a drain (16), an outlet (31). and an inlet (14) fluidly coupled to the outlet, the cover comprising a retainer (13); a filter cartridge (20) having a longitudinal axis and being configured to be movable between an installed position within the filter housing when the cover is removably coupled to the base and an uninstalled position  when the cover is decoupled from the base (intended use), the filter cartridge comprising: a top endplate (21) comprising at least one protrusion (25) structured to interact with the retainer to removably couple the filter cartridge to the cover; a bottom endplate (22) comprising a flexible portion (24 – sealing ring) and defining a filter outlet opening (opening formed by 15), the bottom endplate configured to close the drain when the filter cartridge is in the installed position; and a filter media (23) extending axially between the top endplate and the bottom endplate. It would have been implied/envisaged that is a pipe coupled to the base and configured to be at least partially received by the filter cartridge when the filter cartridge is in the installed position. Alternatively, it would have been obvious to one of ordinary skill to have to have used a pipe(s) to distribute fluid from the inlet and outlet of the filter assembly.    
Regarding claim 13, Wilhem teaches wherein the top endplate comprises four protrusions (fig. 8, the cut out shows 3 others are hidden in this view – alternatively such would have been obvious matter of duplication of parts) extending upwardly away from the top endplate, wherein the four protrusions are circumferentially spaced about the longitudinal axis (fig. 8).  
Regarding claim 14, Wilhem teaches wherein the cover comprises a cup structured to retain fluid when the cover is inverted (fig. 8, item 12).  
Regarding claim 15, Wilhem does not teach the cover further comprises a hex drive extending upwardly away from the cover. However, this mere engineering design of attaching a cap/cover to a filter. At least WO 9722396 A1, EP 1099462 A1, or US 20010037971 A1 disclose this design. It would have been obvious to one of ordinary skill to have to incorporate a well-known design for the purpose of securing the cover to the filter housing. 
Response to Arguments
Applicant has amended the claims. Applicant’s arguments in view of the amendments are considered but are not found persuasive. They have been addressed in the rejection applied above. 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777